Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/498,842 filed on 10/12/21 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,175,856. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-20 of the instant case are also disclosed, inter alia, in claims 1-20 of the U.S. Patent No. 11,175,856.  They appear to claim similar limitations using similar terminology (e.g. “a memory device” instead of a “memory component”).  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “indicative of resource usage of the memory sub-system, wherein the state of the memory sub-system comprises a number of buffer blocks available for receiving data from the host system”, “previous host system idle periods, a minimum length of time the host system is to be idle received in the indication, host system usage data, and resource utilization of a memory subsystem” and “that the host system is to become idle, wherein the host system reduces an amount of data transmitted to the memory sub-system during the period of time the host system is idle” from claims 1-20 of U.S. Patent No. 11,175,856 to arrive at claims 1-20 of the instant application in order to have a less complex system. See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10, 12, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20190317901 to Kachare et al. (hereinafter Kachare).
With regards to claim 1, Kachare teaches a method comprising:
receiving, by a processing device, an indication that a host system is to become idle for a first period of time [paragraphs 22-23, 30, 32, 43, 48, 52];
identifying, by the processing device based on the first period of time, a background operation at a memory sub-system [paragraphs 22-23, 30, 32, 43, 48, 52]; and
causing, by the processing device execution of the background operation at the memory sub-system [paragraphs 22-23, 30, 32, 43, 48, 52].

With regards to claim 2, Kachare teaches the method of claim 1, wherein the background operation is selected based on a state of the memory sub-system, wherein the state of the memory sub-system comprises usage of resources of the memory sub-system [paragraphs 22-23, 30, 32, 43, 48, 52].

With regards to claim 3, Kachare teaches the method of claim 1, further comprising:
determining the period of time that the host system is to become idle based on a previous usage of the host system, wherein the previous usage of the host system comprises previous idle periods and previous periods where data was received from the host system [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 4, Kachare teaches the method of claim 1, wherein the host system does not transmit any data to be stored at the memory sub-system during the first period of time [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 6, Kachare teaches the method of claim 1, wherein the background operation comprises selecting, from a plurality of background operations, the background operation based on a time of execution for each background operation of the plurality of background operations [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 8, Kachare teaches a system comprising: a memory component [fig 1 elements 115 or 151];
a processing device [fig 1 element 110], operatively coupled to the memory component [fig 1, paragraph 24], the processing device to perform operations comprising:
determining that a host system is to be idle for a first period of time [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52]; 
identifying, based on the first period of time, a first background operation to execute at a memory sub-system [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52; and
causing execution of the first background operation at the memory sub-system during the first period of time [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 9, Kachare teaches the system of claim 8, wherein to determining that the host system is to become idle comprises:
receive an indication from the host system that the host system will become idle, wherein the indication specifies a minimum amount of time that the host system will be idle [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 10, Kachare teaches the system of claim 8, wherein the processing device is further to:
identifying a second background operation from the plurality of background operations to execute based on the first period of time [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52]; and
causing execution of the second background operation at the memory sub-system during the first period of time, subsequent to executing the first background operation [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 12, Kachare teaches the system of claim 8, wherein identifying the background operation further comprises: selecting, from a plurality of background operations, the background operation based on a time of execution time for each background operation of the plurality of background operations [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 14, Kachare teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
receiving an indication that a host system is to become idle for a first period of time [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52];
determining a length of the first period of time [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52]: 
identifying, based on the length of the first period of time, a first background operation to execute at a memory sub-system, wherein the first background operation increases background operation performance while the host system is idle [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52]; and
causing execution of the first background operation at the memory sub-system during the period of time [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 16, Kachare teaches the non-transitory computer-readable storage medium of claim 14, wherein the operations further comprise:
	determine the first period of time based on a previous usage of the host system, wherein the previous usage of the host system comprises a set of previous idle periods and a set of previous periods where data was received from the host system [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 17, Kachare teaches the non-transitory computer-readable storage medium of claim 14, wherein the host system does not transmit any data to be stored at the memory sub-system during the period of time  [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

With regards to claim 19, Kachare teaches the non-transitory computer-readable storage medium of claim 14, wherein identifying the background operation further comprises selecting, from a plurality of background operations the background operation based on a time of execution for each background operation of the plurality of background operations [paragraphs 19, 21, 22-23, 30, 32, 43, 48, 52].

Allowable Subject Matter
Claims 5, 7, 11, 13, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, the prior art of record alone or in combination fails to teach or fairly suggest wherein the host system transmits data to be stored at the memory sub-system at a lower bit rate during the first period of time than during a second period of time when the host system is not idle, in combination with the other limitations found in the claim.

With regards to claim 7, the prior art of record alone or in combination fails to teach or fairly suggest wherein the background operation is further selected to provide a threshold number of buffer blocks to store new data received from the host system when the host system is no longer idle, in combination with the other limitations found in the claim.

With regards to claim 11, the prior art of record alone or in combination fails to teach or fairly suggest wherein the first background operation is further identified based on a state of the memory device, and wherein the state of the memory device comprises availability of buffer blocks, total usage of memory, and fragmentation of data in the memory device, in combination with the other limitations found in the claim.

With regards to claim 13, the prior art of record alone or in combination fails to teach or fairly suggest wherein the host system transmits data to be stored at the memory device  at a lower rate during the first period of time than during a second period of time when the host system is not idle, in combination with the other limitations found in the claim.

With regards to claim 15, the prior art of record alone or in combination fails to teach or fairly suggest wherein the background operation is further selected based on a state of the memory sub-system, and wherein the state of the memory sub-system comprises usage of resources of the memory sub-system, in combination with the other limitations found in the claim.

With regards to claim 18, the prior art of record alone or in combination fails to teach or fairly suggest wherein the host system transmits data to be stored at the memory sub-system at a lower bit rate during the first period of time than during a second period of time when the host system is not idle, in combination with the other limitations found in the claim.

With regards to claim 20, the prior art of record alone or in combination fails to teach or fairly suggest wherein the background operation is selected to provide a threshold number of buffer blocks to store new data received from the host system when the host system is no longer idle, in combination with the other limitations found in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 10,509,742 to Krause teaches selecting any combination of background operations performed during an idle period – see paragraphs 32 and claim 13.
US Patent No. 8,880,775 to Stefanus et al. teaches a storage device does garbage collection when the storage device is idle/inactive.
US Patent No. 11,073,896 to Anazawa et al. teaches performing background operations before going into a deep sleep mode.
US Patent Application No. 7,613,941 to Samson et al. teaches calculating an amount of idle time, and determining it’s sufficient time to perform a self refresh operation before executing said operation.
US Patent Application No. 11,269,764 to Hahn et al. teaches determining if a host command has been finished, estimating whether there’s enough power to perform a queued background operation after said command has finished then performing the operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181